By the Court,

Marcy, J.
In 8 Cowen, 126, a motion was granted to set off a justice’s judgment against a judgment of this court. The judgments were between the same parties ; there was no conflict as to the rights of assignees of choses in action; no allegations of fraud in relation to those rights. It was a plain undisputed matter of set off, and the only question was whether the principle by which the set off of judgments in courts of record against a judgment of this court is allowed, should be extended to justices’ judgments. This is a very different case ; the moving party here is an assignee of the judgments he asks to set off; it is alleged that other persons than the parties on record are contesting their rights before us; the rights themselves are denied; fraud is alleged, and a complicated intricate state of facts is presented, so that even the party who asks our interference suggests the possibility of the necessity of a feigned issue.
How, although the court will not say that they would not, in any case, on a motion to set off a justice’s judgment, protect the rights of an assignee, they have no hesitation in dis*333missing this application, as they feel no disposition to extend their juricdietion, in the exercise of their equitable powers, to investigate the rights of parties respecting justices’ judgments, when involved in the intricacy, doubt an uncertainty which belongs to this case. The motion, therefore, is denied with costs.